Opinión disidente del
Juez Asociado Señor Rigau
con la cual concurre el Juez Asociado Señor Torres Rigual.
San Juan, Puerto Rico, a 9 de marzo de 1972.
Me veo obligado a disentir porque mi conciencia así me lo dicta. Preferiría no tener que entrar en los detalles que siguen, pero tengo que hacerlo para que se entienda por qué disiento. De lo contrario mi disenso podría parecer caprichoso.
Creo que las circunstancias de este caso fueron tales que el apelante no tuvo un juicio justo e imparcial. Me explico en el curso de esta opinión.
Como es sabido, este Tribunal no viene necesariamente obligado a aceptar las conclusiones de hecho de los tribunales de instancia. La propia Ley dispone que este Tribunal no es un mero tribunal de casación sino que para evitar injusticias puede entender en todos los hechos y tramitaciones de las causas. (1)
El presente es uno de esos casos en que se hace necesario que el Tribunal cuestione, examine y revise las conclusiones de hecho del tribunal de instancia.
Én este caso específico se acusó a José Luis Lugo de una infracción a la Ley de Armas, infracción que alegadamente consistió en que Lugo le apuntó con un revólver al Ledo. Wallace González. (2) Los únicos dos testigos fueron el denunciante y el acusado. El denunciante afirmó que el acusado le apuntó con el revólver y el acusado afirmó que eso no es cierto. Los hechos alegadamente ocurrieron en el hogar del propio acu-sado. En su visita al hogar del acusado, el padre del denun-ciante acompañó a éste a casa de aquél, pero no declaró en el juicio.
*478Para situar este caso en su perspectiva real es necesario señalar que el mismo es solamente un episodio de un cuadro de hechos mucho más amplio. En otro caso que' es también consecuencia de esos hechos, este Tribunal resumió parte de los mismos. (3) Relatamos en aquel caso, en síntesis, que en mayo de 1967 el Arzobispo Aponte Martínez contrató los servicios del aquí apelante, Sr. José Luis Lugo, como Admi-nistrador de las propiedades de la Iglesia Católica en Puerto Rico. Con motivo de unas importantes discrepancias que tuvieron, las cuales ya son públicas en Puerto Rico, el Arzo-bispo despidió a Lugo de su trabajo.
Lugo creyó injustificado su despido y le dirigió al Arzo-bispo una carta con fecha de 15 de agosto de 1967. En dicha carta Lugo expresaba que de no recibir contestación enviaría copia de la misma a un número de personas que allí mencionó.
Lo que tenemos que decidir en este caso que ahora nos ocupa es si debe revocarse o no la sentencia apelada. Para formar un juicio justo sobre esto es necesario conocer los hechos anteriormente mencionados y también ponderar los hechos que más adelante relaciono. Sólo así podrá apreciarse a lo que ha sido sometido el apelante y sólo así podrá juzgarse si en el caso de autos el apelante tuvo un juicio justo e imparcial.
La carta de Lugo al Arzobispo tiene fecha de 15 de agosto de 1967. El día 21 de ese mismo mes el Sr. Arzobispo pre-sentó en el Tribunal Superior de San Juan una demanda contra Lugo en la cual solicitó del tribunal, entre otras cosas, que mediante una orden de interdicto prohibiese a Lugo dar publicidad a la mencionada carta. Un juez del Tribunal Superior declaró esa demanda con lugar y expidió una orden de interdicto prohibiéndole a Lugo publicar su escrito. Dicha orden era nula por constituir una violación de la libertad de prensa garantizada por la Constitución de Puerto Rico y por la Primera Enmienda de la Constitución de los Estados Uni-*479dos. Dicho interdicto constituía un ejemplo de censura previa {prior restraint) y no podía prevalecer. El Tribunal Supremo de Puerto Rico revocó dicha orden en el antes citado caso de Aponte Martínez v. Lugo, supra.
Mientras estaba pendiente en el caso antes mencionado la cuestión de si Lugo podía o no publicar su escrito, el Ledo. González, entonces abogado del Arzobispo, llamó por teléfono, el 1ro. de septiembre de 1967, a Lugo a su casa y le expresó su deseo de ir a verlo. Concertaron la cita para el mediodía de ese día en la residencia de Lugo, en el Barrio Cupey de Río Piedras, Puerto Rico. La conferencia se celebró en la fecha y lugar indicados. Al Ledo. González lo acompañó ese día su señor padre a la residencia de Lugo.
Luego de los saludos usuales y ya sentados en la mesa del comedor de la casa de Lugo, el Ledo. González le mostró unos documentos a Lugo. Estos consistían de lo siguiente:
(1) Una carta del Sr. Arzobispo dirigida a Lugo dicién-dole que el motivo de la despedida era de naturaleza gerencial pero que no había razón de carácter moral alguno en dicho despido; (2) una carta preparada para la firma de Lugo, dirigida al Sr. Arzobispo, donde Lugo expresaría que los bienes de la Iglesia habían sido auditados correctamente y que no había anomalía alguna; (3) un acuerdo o carta de relevo donde el Sr. Arzobispo y Lugo acordaban no demandarse en los tribunales entre sí; y (4) un escrito de desistimiento para el tribunal.
Sobre esto Lugo declaró como sigue:
“Así que yo leí la carta, leí los documentos y le dije que no me satisfacía, le di mi explicación entonces él me ofreció que traía una cantidad de dinero para que transara dicho pleito entonces, pues, se sacó del bolsillo una cantidad de dinero y me dijo que habían $7,000.00. Después al rato cuestión de seguridad $8,000.00 y los puso sobre la mesa donde él estaba sentado. Entonces, pues, le dije que ... le pregunté que dónde en ese documento constaba que me iba a entregar una cantidad de dinero para que transara el pleito o como se le llamase a ésto, entonces me dijo que no *480aparecía en ningún lado, que eso quedaba en secreto entre el Sr. Arzobispo, el Sr, Wallace González y yo, nosotros tres.
Hon. Juez: ¿Dónde estaba el Ledo. González, padre, mientras estaban hablando ?
R. Estaba en el balcón de mi casa como a 10 pies de distancia.
Adelante.
R. Le dije que no me parecía correcta la forma de hablar sobre este caso en la forma de que el dinero no aparecía, como un recibo o un documento ...
P. ¿Testigo, mientras ésto ocurría usted estaba dónde?
R. Yo estoy sentado en la mesa del comedor de mi casa que tiene como unos 6 pies de largo. Yo en un extremo y él en el otro.
P. ¿ Estaba como a 6 pies de usted ?
R. Sí.
Adelante.
R. Le indiqué cómo era posible que ésto quedara en secreto que no me parecía que estaba bien. En primer lugar ese tipo de chanchullo.” T.E. págs. 232-235.
Cuando Lugo comenzó a declarar sobre esos documentos el juez le sugirió al fiscal que objetara a base de que la mejor evidencia eran los papeles en sí, pero cuando anteriormente el testigo de cargo declaró sobre dichos documentos el juez guardó silencio. T.E. pág. 232.
Regresando a los hechos, es el 1ro. de septiembre de 1967 que el Ledo. González visita a Lugo y le muestra los docu-mentos que había preparado para el caso de que se transigiese la controversia civil entre el Arzobispo y Lugo. Como surge de lo antes transcrito, Lugo no estuvo conforme y el Ledo. Gon-zález le ofreció los $7,000.00 pero Lugo no aceptó. Es en esta etapa que, según la versión del Ledo. González, Lugo, a punta de revólver, se apropió de los $7,000.00 que el Ledo. González llevaba en efectivo.
Según la declaración del Ledo. González luego de eso él y su padre tomaron el taxi y regresaron a San Juan. Vinieron desde Cupey a San Juan pero no se detuvieron en ninguno de los varios cuarteles de policía que hay en el trayecto a dar *481parte del atraco de que alegadamente fue víctima el testigo de cargo. Nada dijo a la policía durante los próximos 18 días, a pesar de que — afirma—le habían robado en su presencia $7,000.00.
El caso civil del injunction contra Lugo estaba señalado para verse el 20 de septiembre de 1967. Es exactamente el clia antes de dicha vista que se informa a la policía del alegado atraco ocurrido 18 días antes y esa noche del 19 de septiembre de 1967 arrestan a Lugo en su hogar. Lugo describió esto en la siguiente forma:
“R. Me citaron para una vista del caso de Injunction para septiembre 20, para verse en septiembre 20.
P. ¿ Se vió en esa ocasión ?
R. Sí señor, se vio.
P. Le pregunto si en esa ocasión usted había sido acusado de algo?
R. La noche anterior, el día 19 de septiembre se personaron a mi casa 3 detectives con dos Ordenes de Arresto, una por el Art. 8 y otra por el Art. 32 en la cual el Ledo. Wallace González me acusaba de no tener licencia para poseer un arma.” T.E. pág. 226.
El caso por violación al Art. 8 de la Ley de Armas se re-solvió a favor del acusado pues se determinó que no había causa probable. Lugo tenía licencia para poseer un arma de fuego. Creo que esta acusación fue injustificada porque era muy fácil constatar antes de presentarla si era cierto o no que Lugo tenía licencia para poseer un arma en su casa.
Sin motivo aparente se espera para arrestarlo en horas de la noche, en su hogar, creando así una aterradora sensa-ción de ansiedad y de indefensión en su esposa y sus niños. El arresto por la noche hizo más penosa la situación de Lugo. Para proteger a las personas que en esta sociedad viven, de la crueldad que significa un arresto innecesariamente hecho de noche en el hogar de la persona, es que la Regla 10 de Pro-cedimiento Criminal dispone que si el delito imputado es un delito grave el arresto podrá hacerse de día o de noche pero si *482el delito imputado es uno menos grave el arresto no podrá hacerse por la noche, a menos que el magistrado que expidió la orden así lo autorizare. En ambos casos los arrestos pueden hacerse de día.
Arroja luz adicional sobre toda esta situación el siguien-te diálogo ocurrido durante el contrainterrogatorio del testigo de cargo Ledo. González:
“Lodo. Belén Trujillo: ¿Dígame si es o no cierto que al otro día de radicada la denuncia en el Tribunal Superior, Sala de San Juan, frente a la Sala del Hon. Juez Rivera Barreras usted en presencia del Ledo. García Cabrera, le pidió, le sugirió al acu-sado y a su abogado de que a cambio de levantarle esta denuncia usted, él tenía que desistir del caso de Injunction?
R. En ningún momento le dije al acusado que a cambio de . . . , que se podía hacer ese cambio(Bastardillas nuestras.) T.E. pág. 80.
Hasta este momento en esta narración la situación de Lugo es que está demandado en el Tribunal Superior en el caso de injunction y está denunciado por dos supuestas viola-ciones a la Ley de Armas, en una de las cuales no hubo causa probable y la otra es el caso de autos. Fue arrestado en la noche del 19 de septiembre de 1967.
Así las cosas, en 5 de agosto de 1968 contrataron a un detective privado — según declaración jurada del propio detective — para hacer averiguaciones en torno a Lugo.
En 4 de noviembre de 1968 el Ledo. González presentó una denuncia sobre caución juratoria contra Lugo.
El Tribunal Superior había fijado el día 7 de ese mes de noviembre para el acto de pronunciamiento de sentencia en el caso de autos. Arrestaron de nuevo a Lugo el día 6, otra vez exactamente el día antes del día en que estaba citado para esa vista en corte. Este arresto del día 6 de noviembre de 1968 lo basaron en la denuncia sobre caución presentada el día 4, a pesar de que ya desde el mismo día 4 estaba firmada la orden de arresto. Le fijaron a Lugo una fianza de $3,000.00 *483para poder permanecer en libertad, fianza que luego fue re-bajada a $500.00.
Como puede verse, otra vez el tratamiento para con Lugo fue innecesariamente severo. Una persona como el apelante, con domicilio permanente en Puerto Rico, con esposa y seis niños pequeños que viven con él en su hogar, que trabaja también en Puerto Rico, no es la clase de persona que es de esperarse que desaparezca del país para no ir a juicio. Para esos casos es que precisamente este Tribunal enmendó en el año 1966 la Regla 218 de Procedimiento Criminal para darle explícitamente facultad a los magistrados para no exigir fian-zas cuando no sean necesarias. En un pronunciamiento oficial de la Conferencia Judicial de los Estados Unidos (National Conference on the Judiciary) de fecha 14 marzo 1971, se dice sobre el particular:
“Las fianzas en dinero deben ser reemplazadas en gran medida por la práctica de dejar en libertad bajo su propia palabra a aquellos acusados de los cuales pueda razonablemente esperarse —en vista de sus raíces en la comunidad — que comparecerán al Tribunal el día del juicio.”
También, por las razones antes dichas, no parecía necesa-rio expedir una orden de arresto sino que pudo haber expedi-do una citación. También sobre el particular la National Conference on the Judiciary ha recomendado lo siguiente:
“Excepto en los casos de delitos serios cometidos por un adulto, debe expedirse una citación en vez de ordenarse un arresto.” (4)
Es de notar además que el juicio por el delito menos grave no se le celebró a Lugo en el Tribunal de Distrito (a pesar de que Lugo solicitó el traslado para el Tribunal de Distrito) co-mo se hace con los demás acusados de delitos menos grave sino que se le celebró por Tribunal de Derecho en el Tribunal Su*484perior, en donde tradicionalmente en Puerto Rico la justicia es más severa que en los Tribunales de Distrito.
Cuando Lugo comparece ante el Tribunal para ser en-juiciado en el caso de autos llega acompañado de una presun-ción de inocencia. El Tribunal tiene ante sí solamente dos de-claraciones : la del propio acusado que niega que le apuntó y la del testigo de cargo que lo afirma. El testimonio del testigo de cargo en este caso específico bien pudo haber estado sujeto a razonable duda. El testigo de cargo en este caso fue además el denunciante que denunció a Lugo (en el caso sobre caución juratoria) y fue el abogado del demandante que demandó a Lugo (el caso del injunction). Aún a las personas más ecuá-nimes y honorables la pasión momentánea los puede hacer equivocar, en contra de su voluntad. Entiendo que ante un juzgador imparcial todo eso, unido al carácter claramente con-flictivo de la prueba, debió producir una duda razonable que en adición a la presunción de inocencia debió desembocar en una sentencia absolutoria.
No deja de ser significativo que en el caso de caución Lugo pudo presentar como testigos suyos de reputación a cinco per-sonas distinguidas y de excelente prestigio en la comunidad. En el propio caso de autos el Informe del Oficial Probatorio es sumamente favorable al apelante.
Una expresión espontánea del juez en un intercambio con el fiscal en el caso de autos nos deja entrever la sicología que permeaba el ambiente en el cual este caso se vio. Dijo el juez:
“Considerando él interés publico envuelto en este caso, a pesar de que nos hemos apartado de los procedimientos, hemos querido tratar de hacer el acto de justicia a todas las partes envueltas . . . .” (Bastardillas nuestras.) T.E. IV, págs. 70-71.
No basta con querer hacer justicia, ni con tratar de hacer justicia; mucho menos con “querer tratar de hacer” justicia; es necesario hacer justicia.
Otro ejemplo de esa sicología que pesó sobre este proce-so es el siguiente: El juez sentenciador, a pesar de que repe-*485tidas veces expresó que el Informe del Oficial Probatorio “es sumamente favorable” al acusado; (5) a pesar de que expresó que no le concedía una sentencia suspendida porque entendía que no tenía autoridad para concederla; a pesar de que dijo “si tuviéramos autoridad en ley sí le concederíamos los de-rechos de sentencia suspendida” (T.E. IV, pág. 104); y a pesar de que expresó que “ojalá” el Tribunal Supremo con-cluyera “que estamos equivocados en nuestra apreciación de la Ley de Sentencias Suspendidas” (T.E. IV, pág. 110), al sentenciarlo le impuso una pena de seis meses de cárcel cuan-do pudo haberle impuesto el mínimo que son SO días. 25 L.P.R.A. sec. 442(b) y 25 L.P.R.A. see. 451.
Estimo que es patética la manifestación que hizo el ape-lante al juez sentenciador cuando éste se disponía a pronun-ciar sentencia. El incidente es el que sigue:
Hon. Juez: Lugo, usted quiere decir algo antes que dicte sentencia?
Acusado: Que me permitiera decir algo porque ya ocurrió un incidente que viene relacionado con este mismo asunto.
Hon. Juez: Se le advierte que cualquier manifestación que usted haga ... yo le aconsejo se aconseje con su abogado pri-mero porque cualquier manifestación en el proceso ....
Acusado: Yo quisiera mencionarle a usted que usted tenga conocimiento, que el Tribunal tenga conocimiento cómo he sido perseguido desde el comienzo de este caso, de su origen. Mire, señor juez, el año pasado en septiembre 19 cuando me arrestaron que me acusaron de artículo 8 y 82, al otro día, día 20 de septiembre se veía el caso de Injunction. Aquel día 6 de no-viembre me vuelven y me arrestan en mi casa por una acusación de Coacción o Caución cuando hoy es el día se me iba a leer sen-tencia aquí. Piden al Tribunal que me ponga una fianza alta, me ponen $3,000.00 de fianza y yo voy donde el juez y explico el caso, la acusación que está aquí y se me rebaja la fianza a $500.00 y me dio hasta hoy para que pusiera la fianza. La acusa-ción me la hace el licenciado Wallace González.
*486Hon. Juez: ¿ Qué fecha es eso ?
Acusado: Ayer.
Hon. Juez: Adelante.
Acusado: La acusación me la hace el licenciado Wallace Gon-zález porque en todas las ocasiones estuvo presente un detective privado que se hizo pasar como amigo mío y el primer día lo conocí me di cuenta venía con algo; en varias ocasiones me indicó que lo conocía a usted, señor juez, porque usted era miembro de la Logia y él era miembro de la Logia y me podía ayudar en este casó. Siempre mantuve mi boca cerrada porque me pareció que este individuo buscaba algo. Más adelante este señor me visitó a mi casa, entiende, bajo las condiciones en que yo estaba y estaba mi esposa me sugirió llevarme una enfermera para que atendiera mi esposa que estaba enferma y me ofreció una cantidad de dinero y más adelante yo lo llevé donde el licenciado Raúl Torres González, que él podía interceder con Wallace para arreglarnos este asunto. Este señor y Wallace González me acusaron que yo estoy planeando un Asesinato, en masa, voy a asesinar al licen-ciado Wallace González Oliver, por haberme acusado después que usted me sentencie, me acusa que voy a asesinar al licenciado Francisco González, a su padre, me acusa voy a asesinar al señor Arzobispo. Yo quisiera que usted leyera y viera esto, una acusación tan injusta que este hombre hace. Yo puedo probar, señor juez, que en el caso de Daños y Perjuicios que esa cantidad dice que fue por honorarios, que le entregó al licenciado Wallace González y me acusa yo le quité ese dinero. Ahora este señor me mantiene esta persecución, yo tengo seis niños, entre ellos el menor que hace 60 días nació, cómo puede pensar que yo puedo ir a planear un asesinato en masa, como el caso que este hombre me acusa aquí y este detective privado que firma esa declaración jurada para que siga esta persecución. Yo creo tengo algún Upo de protección porque esta es una cosa injustificada, señor juez. Yo quisiera usted leyera esta acusación lo que este hombre ex-plica, el licenciado Wallace González Oliver y que lo firma de su puño y letra que esto es lo más absurdo que se pueda imaginar. Yo' el único delito que he cometido ha sido aclarar la posición económica de cómo se usa el dinero de la clase católica. Eso es lo único malo, lo he hecho como católico, práctico y fervoroso que *487soy.”(6) T.E. IV, .págs. 118-119, 122-125. (Bastardillas nuestras.)
A la luz de las circunstancias que he descrito, entiendo que en este caso el acusado fue enjuiciado en un ambiente car-gado de emoción que, sin duda involuntariamente, nubló la sana discreción del juez sentenciador. En casos parecidos, en que la emoción ha sido menor, hemos revocado sentencias por-que hemos encontrado que el acusado no tuvo un juicio justo e imparcial. Estoy convencido que en este caso lo justo es revocar la sentencia apelada. No creo que el acusado tuvo un juicio justo e imparcial; creo que en el mismo hay suficientes elementos para crear la duda razonable; y creo que el debido procedimiento de ley se observó pro forma solamente. Bajo esas circunstancias no es justo enviar a un hombre a la cár-cel. Creo que nunca antes lo hemos hecho.
II
He leído el voto separado del distinguido compañero juez. Estimo que debo puntualizar algunos extremos que allí se mencionan.
En dicho voto se dice que la prueba fue conflictiva solo en cuanto a si el apelante apuntó o no con el revólver y que sobre los demás factores no hay discrepancia. Precisamente. Si no se apunta con el arma no se ha cometido el delito aunque “so-bre los demás factores no haya discrepancia.” Mi posición es que todos los demás factores son irrelevantes a los efectos de condenar al apelante en este caso y que dichos factores todos crearon una atmósfera que hizo que el juicio no fuese impar-cial. Cf. Fournier v. People of Puerto Rico, 281 F.2d 888 (1960); cert. denegado en 364 U.S. 915 (1960).
*488También se señala en el voto separado que el apelante sacó el revólver y lo puso sobre la mesa. A mi juicio hay una gran diferencia entre sacar un revólver del bolsillo o de una va-queta y ponerlo sobre la mesa en medio de una negociación o sacarlo incidentalmente al bregar en un maletín o portafolios para sacar unos documentos. Véase lo siguiente.
El fiscal le preguntó a Lugo si era correcto que él declaró “Pongo el maletín sobre la mesa, entonces dentro del maletín hay un revólver. Pongo el revólver sobre la mesa y le entrego los documentos y le digo que hiciera el favor que se saliera de mi casa.” Sin vacilar Lugo contestó “Sí, señor, yo declaré eso.” T.E. caso M-67-1990, págs. 352-353. Cuando se le preguntó a Lugo que por qué Lugo sacó el revólver su contestación fue “Bueno, porque cuando estaba sacando los documentos estaba dentro de los documentos.”
Surge de la declaración que el revólver y los documentos estaban en el maletín y que Lugo sacó el revólver, como pudo haber sacado cualquier otro objeto que allí estuviese (un libro, un termo, etc.) y lo puso sobre la mesa y sacó los documentos en cuestión. Creo que la espontaneidad y veracidad de la de-claración de Lugo es evidente. Si él hubiese sido una persona maliciosa pudo haber negado haber puesto el revólver sobre la mesa. Sin embargo, no lo negó. Claramente poner un re-vólver, poseído legalmente, sobre una mesa en la propia resi-dencia de uno no es ningún delito.
En el voto se expresa que no es justo utilizar una norma que equivale a una camisa de fuerza para un testigo porque también sea abogado. Creo innecesario decir que jamás he sustentado tal pensamiento. En todo este asunto me guía una idea central. Esta es que la misión del derecho es realizar la justicia, y de eso es que aquí se trata.
En el voto separado se habla de la fe en la integridad de los jueces. Creo que eso no viene al caso. Yo también com-parto dicha fe. Lo que ocurre es que esa integridad aquí no está en tela de juicio en absoluto. Precisamente en esta opi-*489nión he expresado que el juez sentenciador, a mi entender, se equivocó “sin duda involuntariamente.” Pero aunque yo no hubiese hecho esa salvedad, ¿acaso vamos a creer que cuando un juez disiente o cuando un ahogado señala errores, eso equivale a no tener fe en la integridad de los jueces? Lo único que eso implica cuando se hace es que uno cree que el otro se ha equivocado. En absoluto pone eso en juego o en duda la integridad del juez o del tribunal del cual se apela o se disiente. Tampoco vamos a caer en el error de creer que porque los jueces somos íntegros, somos infalibles. Hay que entender que cuestionar la falibilidad no es lo mismo que cuestionar la integridad.
Se argumenta en el voto separado que según las conclu-siones de una sentencia que allí se menciona el demandado había solicitado $89,000.00 y otras cosas. En primer lugar, ¿acaso eso prueba que le apuntó o no le apuntó con el revólver al testigo de cargo?
En segundo lugar, para sustanciar eso se citan unas lí-neas de la pág. 346 del récord del caso Civil 67-4447. Creo que puede apreciarse mejor la espontaneidad y la veracidad de esa declaración de Lugo si se comienza la lectura de ese inci-dente en la página anterior. Dice así:
“P. Esa cantidad de ochenta y nueve mil dólares que se alega en la demanda y siete pasajes de avión para ser utilizados por usted y su familia, explíqueme esa situación, si eso es correcto.
R. El debe tener, el Lie. González, en su maleta, si mal no re-cuerdo, él tenía un pad amarillo como el que tiene ahí, donde él multiplicó por diez años el salario que yo recibía anual, entonces lo dividió entre dos y creo que me dijo que daba entre noventa, ochenta o setenta y cinco, por ahí, más o menos. Como no tenía mi mente en esa cuestión de dinero ni estaba, cómo diría . . . como abogado, ni entendía que estaba hablando como abogado, como su abogado, le dije — ‘mira, vamos a pensar esto y tú me llamas el lunes.’ El me dice — ‘vamos a hacerlo así porque yo estoy de vacaciones pero ya es un poquito tarde.’ El no había almorza-do todavía ni yo tampoco, pero seguimos hablando, entonces, *490cuando él me acompaña a la puerta de su casa, me da la mano y me saluda, yo, en forma de broma le digo — ‘dile a Monseñor que me mande algo para dar un viaje’, pero no mencioné nunca pasajes para Hawaii. Por qué me voy a ir yo para Hawaii si yo tengo mi familia aquí?
P. Su familia consta de muchas personas ?
R. Yo tengo cinco niños, mi esposa y yo.
P. Son siete?
R. Siete, sí, señor.
Pión. Juez: La broma fue que le dieran cuántos pasajes?
R. Que me diera un pasaje para dar un viaje, no mencioné cantidad de pasajes.
P. No dijo cuántos?
R. No, señor.” — T.E. II, págs. 345-846. (Bastardillas nues-tras.)
Encuentro equivocado como metodología jurídica, especial-mente en el campo penal, la noción que se expresa en el voto separado de que “El trecho resultaba muy corto — de exhibir a apuntar — para nosotros, y evidentemente para el Juez que vio y oyó la prueba también.” El pensamiento detrás de esa expresión, pensamiento que en dicho párrafo se dejó incon-cluso, parece indicar que debido a esa cortedad del trecho de exhibir a apuntar podemos presumir que apuntó. Siguiendo esa línea de pensamiento, más corto es el trecho de apuntar a disparar. ¿Acaso podemos también presumir que disparó? Enviar un hombre a la cárcel porque el trecho es muy corto entre exhibir y apuntar es para mí algo inaudito. Como se sabe, en derecho penal la presunción es la inocencia y no la culpabilidad del acusado.
En esencia, la posición mayoritaria consiste en descansar en la forma en que el juez de instancia dirimió el conflicto de la prueba. Mi posición es que, a la luz de las circunstancias concurrentes en el caso, las cuales he descrito antes, el tribunal de instancia dirimió mal el conflicto de la prueba.
Ante, los hechos de este caso no debe bastar, a mi juicio, descansar en lo que hizo el juez de instancia. Cuando de hacer justicia se trata y no meramente de resolver puntos abstrae-*491tos de derecho, tenemos el deber de aplicar con firmeza el bis-turí de la razón al manto en que nos llega envuelto el caso— las conclusiones de toda índole del tribunal de instancia — y de abrirlo de par en par para poder así examinar sus entrañas. Sólo así puede hacerse justicia.
Hacer eso no es nada nuevo; los casos en que lo hemos hecho son legión: por ejemplo, en Pueblo v. Aletriz, 85 D.P.R. 646 (1962) (Pérez Pimentel) y en Pueblo v. Serrano Nieves, 93 D.P.R. 56 (1966) (Dávila), el Tribunal fue más allá de los errores señalados en apelación y examinó y pasó juicio sobre la prueba a los fines de hacer justicia. En ambos casos se revocó la sentencia apelada. Recientemente, en Malavé v. Hospital de la Concepción, 100 D.P.R. 55 (1971) (Martínez Muñoz), otra vez el Tribunal revocó basándose en que el juez de instancia apreció mal la prueba.
El Derecho es una disciplina normativa, tiende a lo que “debe ser.” No es meramente una ciencia jurídica despreocu-pada. Frente a las angosturas del mero formalismo cabe oponer el contenido humano y ético que lo informa. Las cir-cunstancias todas de este caso constituyen el substratum del mismo. Por eso, para resolverlo en sus verdaderos méritos es necesario, creo, verlo en su conjunto. Sin malicia para nadie, con respeto para todos, eso, según Dios me permite verlo, es lo que creo.
—O—
Voto separado del
Juez Asociado Señor Martínez Muñoz
con el cual están conformes los Jueces Asociados Señores Pérez Pimentel, Dávila y Ramírez Bages.
San Juan, Puerto Rico, a 9 de marzo de 1972
He votado para que se confirme la sentencia objeto de este recurso. Estoy convencido que en el proceso contra el apelante se observaron escrupulosamente las normas que demanda el debido procedimiento de ley. Un examen minucioso del récord *492de este caso debe convencer al más exigente que no se impone otro resultado en este recurso que la confirmación de la sen-tencia propuesta en la opinión del Tribunal.
Estoy de acuerdo con mi compañero juez que la ley nos autoriza a entender, con el más alto fin de justicia, en todos los hechos y tramitaciones en la causa; y que para situar este caso en su perspectiva real (siguiendo sus palabras) es nece-sario que se considere la situación factual que sirve de tras-fondo a los hechos criminales en este caso. Me refiero a los hechos según surgen del expediente del caso Aponte Martínez v. Lugo, resuelto en 29 de noviembre de 1971, 100 D.P.R. 282. Considero un exceso de mis facultades como juzgador uti-lizar otros que, como algunos de los que utiliza la disidencia, no surgen de los autos. Más adelante haré referencia a ellos. Los más elementales principios de justicia, la inherente condi-ción de abstención que conlleva el cargo de juez y la propia ley al autorizarme a entender en todos los hechos, ... tal como aparecieren en autos, así nos lo exige. (1)
La prueba que tuvo ante sí el juzgador fue conflictiva sólo en cuanto al extremo de si el apelante apuntó con un re-vólver hacia la persona del testigo de cargo. Sobre los demás factores no hay discrepancia. Durante el contrainterroga-torio el Ministerio Público logró establecer que el apelante sacó el revólver; que el revólver estaba cargado con cinco balas (Vol. I, T.E. pág. 358): que puso el revólver sobre la mesa; que le entregó ciertos documentos al testigo de cargo y *493le dijo a éste que “hiciera el favor y se saliera de mi casa.” Esto logró establecerse mediante la confrontación al apelante con su declaración anterior prestada, también en contrainte-rrogatorio, en la acción sobre injunction y sentencia declara-toria tramitada en el Tribunal Superior (Vol. IV, T.E. pág. 88 — Caso Civil Núm. 67-4447) :
“P. No se lo pregunta. ¿Es correcto lo que declaró en esa vista ‘pongo el maletín sobre la mesa entonces dentro del maletín hay un revólver. Pongo el revólver sobre la mesa y le entrego los documentos y le digo que hiciera el favor y se saliera de mi casa’.
R. Sí, señor yo declaré eso.” (Bastardillas nuestras.)
En cuanto al delito imputado, el único elemento del mismo negado por el apelante fue que apuntara con el revólver al testigo de cargo. El magistrado dirimió el conflicto en contra del apelante. El apelante no impugna esa apreciación del juez sentenciador. La disidencia, sin embargo, asume la posición que el tribunal de instancia dirimió mal ese conflicto de prueba.
Para llegar a dicha conclusión, la disidencia señala que ante un juzgador imparcial el testimonio del testigo de cargo, bien pudo haber estado sujeto a duda razonable, lo que unido al carácter conflictivo de la prueba, debió desembocar en una sentencia absolutoria, dejando expresado su criterio, a mi juicio injustificado, que en este caso “el debido procedimiento de ley se observó pro forma solamente”, y en el desprevenido, la impresión que todo este asunto no ha sido otra cosa que el resultado de un aborrecible complot o confabulación para aniquilar al apelante por su osadía en atentar contra supues-tos derechos de la parte adversa en el caso civil.
I
La disidencia lanza dudas sobre la credibilidad del testigo. Lo atribuye a que éste desempeñaba tres roles distintos todos adversos al acusado. El primero, a su condición de abogado en el caso civil (Aponte Martínez v. Lugo, ante). El segundo *494porque dicho testigo era a la vez denunciante en el caso criminal (objeto de este recurso). Y el tercero, porque el testigo era denunciante en un procedimiento sobre caución juratoria iniciada contra el acusado.
Su rol de abogado. No creo en privilegios. Huelga decir que no se han reclamado aquí. No es necesario resumir aquí las declaraciones que obran en el expediente de este caso. Tampoco tenemos el propósito de volver hacia atrás y refe-rimos a la prueba que desfiló en el caso civil. Basta señalar, como se apunta en la opinión mayoritaria, que fue precisa-mente debido a las relaciones del testigo de cargo como abo-gado en dicho caso que surgieron los hechos criminales en éste. En aquél un tribunal adjudicó la controversia entre las partes en relación con el despido del apelante y dictó sentencia apo-yada en determinaciones de hecho que formuló basadas en prueba testifical y documental. Este Tribunal por el voto unánime de los jueces que intervinieron confirmó dicha senten-cia. Las conclusiones hablan por sí solas.
La credibilidad del testigo no debe quedar afectada por el hecho de que actuara como abogado en ese caso. La norma de apreciación utilizada por la voz disidente, de prevalecer, pondría una severa e injusta restricción contra una clase, el abogado, quien en particular viene obligado a poner en cono-cimiento todo acto delictivo que ante él se cometiera. El abo-gado no tiene ni debe exigir ningún privilegio como testigo ex-cepto en cuanto a materias que por ley son privilegiadas. Tampoco es justo una norma que equivale a una camisa de fuerza en el ejercicio de sus derechos como persona, como ciudadano y como abogado. Mi fe en la integridad de los jueces en nuestro país me compele a rechazar la idea de que puedan resultar incapaces de seguir los dictados de una sana y juiciosa crítica en su misión de desentrañar la verdad por el. hecho de que en la escena del proceso estén presentes abo-gados denunciantes y la prueba sea conflictiva.
*495La declaración del testigo de cargo fue ratificada prác-ticamente en todas sus partes por el apelante. En esta apela-ción no es el apelante, sino la opinión disidente, la que im-pugna la credibilidad del testigo. Un examen de la trans-cripción de evidencia en el caso civil — utilizado por la opi-nión disidente para situar el presente en su perspectiva real— demostrará que sobre un importante aspecto el apelante, en-tonces demandado, corroboró en parte lo declarado por el abogado. Según las conclusiones en aquella sentencia, el allí demandado había solicitado de la otra parte que se le pagase la suma de $89,000, más siete pasajes de avión para Hawaii— todo ello como precio para él no llevar a cabo sus amenazas— (Caso Civil Núm. 67-4447, Conclusión de Hecho Núm. V). El allí demandado declaró que lo que él le dijo al abogado.fue “en forma de broma": “dile a Monseñor que me mande algo para dar un viaje, pero no mencioné nunca pasajes para Hawaii.”
HON. JUEZ'
P. La broma fue que le dieran cuántos pasajes?
R. Que me diera un pasaje para dar un viaje, no mencioné cantidad de pasajes.
P. No dijo cuántos?
R. No, señor.” (Bastardillas nuestras.) (T.E., Vol. II, pág. 346, Caso 67-4447.)
Para nosotros resulta sumamente extraño, de muy dudosa credibilidad, esa explicación viniendo de una persona que sostuvo que el único fin que perseguía con la publicación de la carta-informe era inspirado por su deseo como católico, apos-tólico y romano de cooperar a la mejor administración de los fondos del arzobispado.
Por supuesto, el juez sentenciador en el caso que ahora consideramos no tenía ante sí esa prueba. Como tampoco le fue presentada — seguramente por no considerarse relevante a los hechos en sí del acto delictivo imputado — prueba al efecto de que el acusado había declarado en el caso civil an*496terior que si lo complacían en cualquiera de las tres alterna-tivas que ofrecía evitaría el escándalo. Una de esas alterna-tivas consistía en una indemnización — “daños justos y razo-nables” — a la cual creía tener derecho.
“R. Yo no he dicho que voy a ir al escándalo. Yo lo quiero evitar. Yo soy que lo quiero evitar.
P. ¿Y en qué forma se hubiera evitado?
R. Dando una explicación, como le explico, o reponiéndome a mi trabajo.
P. ¿Quémás?
R. O pagándome unos daños justos y razonables, a los cuales creo que tengo derecho.
P. lUna indemnización?
R. Correcto.
P. En otras palabras, ¿que si lo complacían en cualquiera de esas tres alternativas, no había escándalo, porque usted no publicaba eso ?
R. Podría entenderse así.” (Bastardillas nuestras.) (T.E., Vol. IV, págs. 52-53, caso civil.)
El único propósito — conclusión de aquel tribunal en el caso civil — que tenía el demandado era “presionar al deman-dante con la amenaza de hacer circular o publicar la carta si no recibía la indemnización pecuniaria que reclamaba”, desin-flándose así lo alegado por el demandado.
Conocido ya su verdadero propósito de obtener una indem-nización pecuniaria, no resulta extraña la actuación del ape-lante, según lo revela la prueba en éste, de exhibir un arma mortífera, cargada con cinco balas, colocándola sobre una mesa alrededor de la cual se llevan a cabo unas conversa-ciones sobre una posible transacción, mediante el pago de una suma de dinero.
El trecho resulta muy corto — de exhibir a apuntar — para nosotros, y evidentemente para el juez que vio y oyó la prueba también, particularmente cuando la exhibición del re-vólver va seguida de la orden: haga el favor de salirse de mi casa.
*497La opinión disidente pone en duda la credibilidad del testigo de cargo por su rol como denunciante en una denuncia sobre caución juratoria contra el acusado. De los autos no surge eso. Tampoco sabemos el alcance y naturaleza del testi-monio de los testigos de reputación vertidos, según se afirma, en el caso de caución. No puede aparecer en los autos. Es que para la fecha en que, según dicha opinión, se presentó dicha denuncia — 4 de noviembre de 1968 — ya habían transcurrido casi cinco meses de concluido el juicio, la presentación de la prueba, haberse aquilatado ésta y encontrado culpable y con-victo al apelante del delito imputado. Eso fue el 26 de junio de 1968. Las manifestaciones del convicto el día 7 de noviembre de 1968 fueron proferidas durante el acto del pronuncia-miento de la sentencia, a invitación del juez, siguiendo la cos-tumbre en estos actos. Ya habían transcurrido casi cinco meses de habérsele declarado culpable y convicto del delito. Sus expresiones constituían en sí una acusación de haber sido perseguido injustificadamente. No fueron vertidas bajo jura-mento ni estaban sujetas a examen mediante contrainte-rrogatorio por el Ministerio Público. Las manifestaciones de los convictos en esa etapa sirven como una válvula de escape donde ellos le dan rienda suelta a la emoción, niegan el crimen —casi nunca lo admiten — e imploran la clemencia del juez en la imposición de la pena.
II
Se apunta en la opinión disidente que el padre del testigo de cargo no declaró en el juicio. Se afirma que pudo haber de-clarado sobre todo lo que allí vio y oyó y que también, como parte del res gestae, pudo haber declarado sobre las manifes-taciones del testigo de cargo alegadamente hechas inmediata-mente después de los hechos.
Evidentemente esta referencia al padre del testigo de cargo tiene el propósito de señalar que el Ministerio Público *498suprimió evidencia que estaba a su disposición para fortalecer el testimonio del testigo de cargo.
No hay tal cosa. Este no es el tipo de caso que se requiera prueba de corroboración. Regla 154 de Procedimiento Criminal. Además, el récord revela que el padre del denunciante no se encontraba presente en el lugar en que ocurrieron los hechos. Fue a solicitud del propio apelante que se retiró del comedor donde se encontraba, retirándose al balcón.
El testimonio del padre del denunciante no fue suprimido por el Ministerio Público. Si algo puede decirse es que si medió supresión ésta partió, no del Ministerio Público, sino del ape-lante. De los autos originales del caso (Folio 19) surge que la defensa, dos meses antes de comenzar el juicio (en 27 de marzo de 1968) anunció que utilizaría como testigo suyo al padre del denunciante, gestionó y obtuvo que se expedieran citaciones dirigidas a él para su comparecencia al juicio, y luego no lo utilizó.
Ni en el tribunal sentenciador, ni ante nosotros, la parte apelante planteó la cuestión que ahora se señala. Me parece oportuno recordar que en Pueblo v. Torres González, 86 D.P.R. 252, 255 (1962) este Tribunal, con el voto del autor de la disidencia, estableció la siguiente norma:
“. . . [y] en Viera v. Arizmendi, 74 D.P.R. 38 (1952) resolvi-mos que el hecho de que una persona no declarara como testigo de una parte no levanta inferencia o presunción alguna contra ésta si nunca estuvo en corte como testigo ni fue ofrecida formal-mente como tal. Examínense además: People v. Williams, 344 P.2d 45 (Calif. 1959); People v. Herrera, 340 P.2d 690 (Calif. 1959); Nota, Evidence: Inference From the Failure to Produce Evidence, 30 Calif. L. Rev. 79 (1941). Ahora, aparte de lo ex-puesto, la realidad es que la presunción que establece la Ley de Evidencia es una controvertible. Es al juez de instancia a quien debe planteársele la cuestión de que se ha suprimido el testimonio de un testigo y la presunción que ello conlleva. Entonces la otra parte tendría la oportunidad de controvertir la presunción expli-cando la razón por la cual no presentó al testigo. ‘La presunción que se levanta de la supresión voluntaria de evidencia es contro*499vertible mediante otra evidencia.’ Pueblo v. Ramírez, 50 D.P.R. 234, 259 (1936) y Pueblo v. Saldaña, 40 D.P.R. 580 (1930). Luego el juez al aquilatar la prueba presentada tomará en con-sideración todas las circunstancias presentes al dictar sentencia. Al juez de instancia no se le planteó esta cuestión. Es en apela-ción que por primera vez se apunta.”

4 L.P.R.A. sec. 36.


 El Art. 32 de la Ley de Armas hace delito menos grave el apuntar intencionalmente hacia una persona con un arma de fuego. 25 L.P.R.A. sec. 442(b).


 Véase Aponte Martínez v. Lugo, res. en 29 Nov. 1971, 100 D.P.R. 282.


 Institute of Judicial Administration Report, July 1971. En sentido parecido, véase la Regla 7 (a) de las de Procedimiento Criminal.


 T.E. IV, págs. 102, 103, 104,105,118.


 Los puntos suspensivos que aparecen al comienzo de lo expresado por el acusado en lo antes transcrito significan que se ha omitido, por in-necesario, un diálogo entre el juez, el fiscal y el abogado sobre si el juez debía permitir o no a Lugo que hablase.


 La Ley del 12 de marzo de 1903, 4 L.P.R.A. see. 36, lee así:
“El Tribunal Supremo de Puerto Rico constituirá de aquí en adelante un tribunal de apelación y no un tribunal de casación. En sus delibera-ciones y fallos en todos los asuntos, tanto en lo civil como en lo criminal, dicho Tribunal no se limitará solamente a infracciones de ley o quebranta-mientos de forma, según se hiciera constar en sus exposiciones y excep-ciones sino que con el más alto fin de justicia, el Tribunal puede también entender en todos los hechos y tramitaciones en la causa tal como apare-cieren en autos, considerando en igual forma sus méritos para la mejor administración de justicia y del derecho, y evitar injusticias y demoras.” (Bastardillas nuestras.)